DETAILED ACTION
Status of Application
Claims 1-10 and 12-20 have been examined in this application. Claim 11 is cancelled. Claims 1-9, 12-13, 17-18, and 20 are amended. This is a Non-Final Office Action on the Merits (FOAM) in response to Amendments and Arguments filed 4/26/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Response to Arguments
Applicant’s arguments, see p. 7, filed 4/26/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive. In particular, the amendments to the claims overcome the prior art rejection filed 11/24/20201.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schellenberg et al. (US 5,886,666) further in view of Kanli (NPL). See rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano (NPL – filed with IDS on 12/01/2017) in view of Schellenberg et al. (US 5,886,666) further in view of Kanli (NPL).
As per Claim 1, Okano discloses a method of global positioning system (GPS) signal augmentation comprising: 	deploying a group of two or more high altitude, long endurance (HALE) unmanned aircraft, each unmanned aircraft comprising a GPS antenna, GPS receiver, and a GPS repeater (Fig. 1 and Section 3.2 and 3.3); 	receiving, by at least two of the group of two or more HALE unmanned aircraft, a GPS signal from a respective GPS satellite (Fig. 1); 		forming, by each of the at least two of the group of two or more HALE unmanned aircraft respectively, a repeatable received GPS signal for transmission (PL signal).	Okano does not disclose that two or more HALE’s are deployed and that all of the group (i.e. two) receive GPS signals from a respective GPS satellite. 	However, Okano discloses merely an example of three HALEs in Fig. 1 and that only two of the HALEs receive a GPS signal from a single satellite. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to include an additional HALE and to have the HALEs all be positioned such that they all receive the same GPS signal from a single satellite, since it has been held that mere duplication of the essential working parts of a system involves only routine skill in the art. Adding an additional HALE and having it be in physical proximity to the HALEs which receive GPS signals from a single satellite would not have changed the functioning of the invention and would have been merely duplicating the HALEs disclosed in Okano.Okano does not explicitly disclose that the HALE comprises a GPS antenna.	However, Schellenberg et al. teaches that GPS receivers were well-known to comprise an antenna (6:14).	It would have been obvious to one of ordinary skill in the art to include in the GPS receivers of Okano a GPS antenna as taught by Schellenberg et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e. with the motivation of receiving GPS signals as required by both references).	Okano does not disclose, 	determining communication interdiction by positioning the two or more HALE unmanned aircraft, wherein a second HALE unmanned aircraft transmits an interdiction assessment to a first HALE unmanned aircraft; and 	transmitting, by each of the group of two or more HALE unmanned aircraft respectively, a translated GPS signal in an auxiliary frequency band for transmission based on the received GPS signal and the determined communication interdiction.
	However Kanli teaches the technique:
	determining communication interdiction by positioning the two or more HALE unmanned aircraft (p. 155, 1st paragraph of 2nd column; p. 160, 2nd paragraph of 2nd column; Changing the output power of the PL in response to jamming), wherein a second HALE unmanned aircraft transmits an interdiction assessment to a first HALE unmanned aircraft (p. 157, Final paragraph of 2nd column; decentralized synchronization wherein other PLs follow the lead of other PLs allowing for they system to be synchronized); and (p. 155, 1st paragraph of 2nd column; p. 160, 2nd paragraph of 2nd column).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okano to provide the aforementioned limitations taught by Kanli with the motivation of improving signal reliability.
As per Claim 2, Okano discloses the method of claim 1 further comprising: 	transmitting, by each of the at least two the group of two or more HALE unmanned aircraft, the respective, repeatable received GPS signal (Mapping in Claim 1; Transmitting the PL signal).

As per Claim 3, Okano discloses the method of claim 1 further comprising: 	transmitting within a defined geographic boundary, by each of the at least two the group of two or more HALE unmanned aircraft, the repeatable received GPS signal associated with the HALE unmanned aircraft (Fig. 1).

As per Claim 4, Okano discloses the method of claim 1 further comprising: 	flying, by each of the group of two or more HALE unmanned aircraft, in one or more station-keeping patterns in a stratospheric layer above a first defined terrestrial region (Figs. 1 and 2; Section 1: Introduction).

As per Claim 5, Okano does not explicitly disclose the method of claim 4 further comprising: 	relocating, by the group of two or more HALE unmanned aircraft, to fly in one or more station-Okano that the pseudolites are configured to operate in more than one area and that the examples provided are merely examples of deployments. The motivation to deploy the pseudolites in other areas besides the examples provided would be to provide more accurate GPS in areas where it is needed.
As per Claim 12, Okano discloses the method of claim 1 further comprising: 	transmitting within a defined geographic boundary, by each of the group of two or more HALE unmanned aircraft, the translated GPS signal in the auxiliary frequency band associated with the HALE unmanned aircraft (Figs. 1 and 2).
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano (NPL) in view of Schellenberg et al. (US 5,886,666) further in view of Kanli (NPL) further in view of Farmer et al. (US 2006/0114324 A1).
With respect to Claims 6-9:	As per Claim 6, Okano does not disclose the method of claim 1 further comprising: 	deploying at least one of the group of two or more HALE unmanned aircraft within a beam width of a terrestrial radio frequency (RF) transmitter.	As per Claim 7, Okano does not disclose the method of claim 6 further comprising: 	receiving, by at least one of the group of two or more HALE unmanned aircraft deployed within the beam width of the terrestrial RF transmitter, an RF signal from the terrestrial RF transmitter.
	As per Claim 8, Okano does not disclose the method of claim 7 further comprising: 	transmitting, by at least one of the group of two or more HALE unmanned aircraft that received 
	As per Claim 9, Okano does not disclose the method of claim 8 further comprising: 	transmitting, by the another HALE unmanned aircraft of the group of two or more HALE unmanned aircraft, the RF signal to a terrestrial RF receiver.	However, Farmer et al. teaches the aforementioned limitations (The entirety of the invention is drawn to communication between a ground-based system, a drone system, and a satellite system. Radio communication is enabled ([0022]) and the system is configured such that transmission between a first ground station to a first drone, between the first drone and a second drone, and between the second drone and a second ground station is enabled).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okano to provide the aforementioned limitations taught by Farmer et al. with the motivation of reduce the time necessary to disseminate collected information ([0005]).

Claim 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano (NPL)  in view of Schellenberg et al. (US 5,886,666) further in view of Kanli (NPL) further in view of Schneider et al. (US 6,300,898 B1).
As per Claim 10, Okano discloses the method of claim 2 further comprising: 	receiving, by a terrestrial GPS receiver, the transmitted GPS signal, wherein a terrestrial radio frequency (RF) emitter is jamming the GPS signal to the terrestrial GPS receiver from the respective GPS satellite.	However, Schneider et al. teaches the aforementioned limitation (Abstract, Fig. 1)	It would have been obvious to one of ordinary skill in the art before the effective filing date of Okano to provide the aforementioned limitations taught by Schneider et al. with the motivation of improving military’s ability to rely on GPS signals (Description of the Related Art).
As per Claim 17, Okano does not disclose the method of claim 1 wherein the deployed group of two or more HALE unmanned aircraft are above a first defined terrestrial region, wherein the first defined terrestrial region comprises a terrestrial radio frequency (RF) emitter, and wherein the terrestrial RF emitter is jamming the GPS signal to the terrestrial GPS receiver from the respective GPS satellite within the first defined terrestrial region.	However, Schneider et al. teaches the aforementioned limitation (Abstract, Fig. 1)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okano to provide the aforementioned limitations taught by Schneider et al. with the motivation of improving military’s ability to rely on GPS signals (Description of the Related Art).

As per Claim 18, Okano discloses the method of claim 17 further comprising: 	transmitting, by each of the group of two or more HALE unmanned aircraft, the respective, repeatable received GPS signal, wherein the transmitted GPS signal overcomes jamming from the terrestrial RF emitter.	However, Schneider et al. teaches the aforementioned limitation (Abstract, Fig. 1).	The motivation to combine Schneider et al. with Okano 
As per Claim 19, Okano discloses the method of claim 18 further comprising: 	receiving, by a terrestrial GPS receiver, the transmitted GPS signal (Section 3.1).

As per Claim 20, Okano discloses the method of claim 17 further comprising: 	forming, by each of the group of two or more HALE unmanned aircraft respectively, a translated GPS signal in an auxiliary frequency band for transmission based on the received GPS signal  (Section 3.1); 	transmitting within the first defined terrestrial region, by each of the group of two or more HALE unmanned aircraft, the translated GPS signal in the auxiliary frequency band associated with the HALE unmanned aircraft, wherein the transmitted translated GPS signal overcomes jamming from the terrestrial RF emitter  (Section 3.1, See also combination with Schneider et al. in Claim 17); 	receiving, by a terrestrial RF receiver, the transmitted GPS signal in the auxiliary frequency band (Section 3.1); and 	translating, by the terrestrial RF receiver, the received GPS signal in the auxiliary frequency band to a GPS signal for a terrestrial GPS receiver in communication with the terrestrial RF receiver (Section 3.1).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano (NPL)  in view of Schellenberg et al. (US 5,886,666) further in view of Kanli (NPL) further in view of Kaplan et al. (US 2008/0018545 A1).
As per Claim 13, Okano discloses the method of claim 1 wherein the auxiliary frequency band is a Ku band.	However, Kaplan et al. teaches the aforementioned limitation ([0040]).	Since each individual element and its function are shown in the prior art, albeit shown in Okano. Thus, the simple substitution of one known element for another procuring a predictable result renders the claim obvious.

As per Claim 14, Okano discloses the method of claim 12 further comprising: 	receiving, by a terrestrial RF receiver, the transmitted GPS signal in the auxiliary frequency band (Section 3.1).

As per Claim 15, Okano discloses the method of claim 14 further comprising: 	translating, by the terrestrial RF receiver, the received GPS signal in the auxiliary frequency band to a GPS signal for a terrestrial GPS receiver in communication with the terrestrial RF receiver (Section 3.1).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano (NPL)  in view of Schellenberg et al. (US 5,886,666) further in view of Kanli (NPL) further in view of Kaplan et al. (US 2008/0018545 A1) and further in view of Schneider et al. (US 6,300,898 B1).
As per Claim 16, Okano does not discloses the method of claim 15 wherein a terrestrial RF emitter is jamming the GPS signal to the terrestrial GPS receiver from the respective GPS satellite.	However, Schneider et al. teaches the aforementioned limitation (US 6,300,898 B1)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okano to provide the aforementioned limitations taught by Schneider et al. with the motivation of improving military’s ability to rely on GPS signals (Description of the Related Art)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619